United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 97-3456
                                   ___________

Albert Casiano Hernandez,            *
                                     *
           Appellant,                *
                                     *      Appeal from the United States
      v.                             *      District Court for the
                                     *      Eastern District of Arkansas.
Leroy Brownlee, also known as Leroy  *         [UNPUBLISHED]
Brown; Clementine Infante,           *
                                     *
           Appellees.                *
                                ___________

                         Submitted: April 7, 1998

                              Filed: April 14, 1998
                                  ___________

Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                       ___________

PER CURIAM.

      Albert Casiano Hernandez appeals the district court&s1 dismissal pursuant to 28
U.S.C.A. § 1915A (Supp. 1998), of his 42 U.S.C. § 1983 action and the denial of his
Fed. R. Civ. P. 59(e) motion to reconsider. Upon review of the record and Hernandez&s
submissions on appeal, we conclude that dismissal of Hernandez&s claims against


      1
       The Honorable Garnett Thomas Eisele, United States District Judge for the
Eastern District of Arkansas.
Brownlee was warranted, as Hernandez&s allegations were insufficient to state a claim.
See 28 U.S.C.A. § 1915A(b)(1) (Supp. 1998). We also conclude that dismissal without
prejudice was appropriate as to Infante, as Hernandez&s allegations against her were
insufficiently specific. See Edgington v. Missouri Dep&t of Corrections, 52 F.3d 777,
779 (8th Cir. 1995). Accordingly, we affirm the judgment and denial of the Rule 59(e)
motion.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-